                                                                                       ___________




 PS 8
 (12/04)

                             UNITED STATES DISTRICT COURT
                                              for the
                                      District of New Jersey
U.S.A. vs. Gregory Gillens                                                     Docket No. 18-5045-2

                        Petition for Action on Conditions of Pretrial Release

        COMES NOW VINCENT IMBROSCIANO PRETRIAL SERVICES OFFICER,
presenting an official report upon the conduct of defendant Gregory Gillens, who was placed
under pretrial release supervision by the HONORABLE TONIANNE J. BONGIOVANNI,
UNITED STATES MAGISTRATE JUDGE sitting in the Court at Trenton, New Jersey, on
December 6, 2018, under the following conditions:

 1. $150,000 Appearance Bond secured by property located at 62 Williamson Aye, Hillside, NJ.
2. Pretrial Services supervision.
3. Rita Gillens to act as third party custodian.
4. Travel restricted to New Jersey, unless approved by Pretrial Services.
5. Surrender passport/travel documents. Do not reapply.
6. Drug testing and/or treatment as directed by Pretrial Services.
7. Defendant to reside with his cousin, Rita Gillens, at 31$ W. Grand Street, Elizabeth, NJ
                                                                                            unless
approved by Pretrial Services.
8. No contact with co-defendants unless in presence of counsel.
9. Home Incarceration with electronic monitoring.

           Respectftilly presenting petition for action of Court and for cause as follows:

                                 [SEE ATTACHED ADDENDUM]

PRAYING THAT THE COURT WILL ORDER 1. Mental health testing and/or treatm
                                                                                       ent as
directed by Pretrial Services. 2. Alcohol testing and/or treatment as directed
                                                                               by Pretrial
Services. 3. Refrain from the excessive use of alcohol.
   ORDER OF COURT                                   I declare under penalty of perjury that the
                                                    foregoing is true and correct.
   Considered and ordered this     1         day
   of 3U fl     e        it 9 and ordered filed
                         ,

   and made a part of the records in the above
                                                    Executed
                                                    on

%%             9izeoci
  HONORABLE TO               E J. BOGIOVANNI        VINCENT I       ROSCIANO
  United States Magistrate Judge                    United States Pretrial Services Officer
